DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 
Applicant’s cancellation of claims 2 and 3 and amendment of claims 1, 4 and 5, in the paper of 4/18/2022, is acknowledged.  Applicant’s arguments filed 4/18/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-6 are still at issue and are present for examination. 
Claim Rejections - 35 USC § 101


The rejection of claims 1-6 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 4/18/2022 and the examiners amendment herein.  

Claim Rejections - 35 USC § 112
	The rejection of claims 1-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn based upon applicants amendment and arguments presented in the paper of 4/18/2022.  

Claim Rejections - 35 USC § 102

The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (Mol. BioSyst. Vol 7, pp 2286-2295, 2011) is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 4/18/2022 and the examiners amendment herein.  

The rejection of claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stearns et al. (US 2010/0221753) is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 4/18/2022 and the examiners amendment herein.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristin Mazany Nevins on 4/29/2022.
The application has been amended as follows: 
Please substitute the sequence listing of the application file with that sequence listing submitted on 4/28/2022.
In claim 1, change “consisting of an amino acid sequence according to SEQ ID No.2” to “consisting of the amino acid sequence according to SEQ ID NO:2”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a pharmaceutical composition comprising a therapeutically effective amount of a polypeptide consisting of the amino acid sequence according to SEQ ID No. 2, wherein the therapeutically effective amount is sufficient to lower blood glucose level in a subject to less than 200 mq/dL.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
4/29/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652